           Case 2:19-mj-01699-DUTY Document 2 Filed 04/24/19 Page 1 of 1 Page ID #:2
                                  l

                                                                                             ~i~Efl

                                       UNITED STATES DISTRICT COURT
                                                                                   ~~~~ c ~~ ~n i ~ ~~
                                      CENTRAL DISTRICT OF CALIFORNIA               ~~- ~~ ~~~- ~~~Y~~~T CE~t~r
                                                                                     C~HTRAI
                                                                                          E .,~ GIST.
                                                                                                .......,C1F.. CAIN
                                                                                                              _
                                                              CASE NUMBER:        8~.~
UNITED STATES OF AMERICA
                                                  PLAINTIFF     '~       ~ C
                  V.

                                                                     REPORT COMMENCING CRIMINAL
                                                                                      ACTION
USMS#                                            DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT
                                                                    ~9 Maos
All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1• Date and time of arrest:    ~~'~~ ~ ~           ~    ~~• Od                    AM     ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding:     ❑Yes        ~No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):     ~Yes        ❑ No

4. Charges under which defendant has been booked:

      ~~<<SC V S G. Co2~ Cti~ C                      tom ~a
5. Offense charged is a:   ~elony          ❑Minor Offense           ❑ Petty Offense        ❑Other Misdemeanor

6. Interpreter Required: ~io          ❑Yes        Language:

7• Year of Birth:~~

8. Defendant has retained counsel:      ~To
   ❑ Yes         Name:                                               Phone Number:


9• Name of Pretrial Services Officer notified:     ~~In ~110~~~fnS

10. Remarks (if any):


11. Name:      s~ ,s,i~j~(Ih e/ ~ ~ `.Y/~l1             (please print)

12. Office Phone Number: ~?j~~                                            13. Agency:    ~jI

14. Signatur .                                                           15. Date: ~t(?,t,r I (~


CR-64(05/18)                            REPORT COMMENCING CRIMINAL ACTION
